Honorable Jerry Bookout State Senator P.O. Box 415 Jonesboro, AR  72401
Dear Senator Bookout:
This official opinion is in response to your letter in which you ask whether non-uniform or part-time employees are covered by the Jonesboro Civil Service Commission.
First of all, Ark. Stat. Ann. 19-1419 (Repl. 1980) furnishes guidance concerning non-uniformed employees.  This section provides that a city's governing body may by local initiated measure establish a civil service system for non-uniformed employees.  In order for this particular statute to apply the city must be a city of the first class, having a population of 20,000 or more but less than 75,000 according to the most recent federal census.
Secondly, in regard to part-time positions Ark. Stat. Ann. 19-1423 (Repl. 1980) indicates that the Civil Service Commission shall prescribe rules and regulations governing the employees of their respective cities who are under the system.  Therefore, it would appear that the Commission has authority to promulgate rules and regulations concerning part-time employees.
The foregoing opinion which I hereby approve was prepared by Assistant Attorney General Rick D. Hogan.